Title: To Thomas Jefferson from James Wilkinson
From: Wilkinson, James
To: Jefferson, Thomas


            
              Sir
              Monday June 11th. 1804
            
            Your kind invitation to dinner this Day, increases the mortification I experience, from not being able to pay my respects to you—An affection of my Head & Breast, which I have resisted several Days, compeled me last Evening to lose blood & I am now under the operation of medicine—I lament the sudden departure of Baron Humbolt as I feel a strong Interest in having his answers to the quere? which I take the Liberty to inclose you, because by such answers we shall be able to determine the accuracy of His information—I intreat Sir that you may pardon this Liberty, to which I am moved by considerations of high publick moment, and that you may have the goodness to excuse this Trial from obliged, faithful & ready Servant.
            
              Ja Wilkinson
            
          